Exhibit 10.2

AMENDMENT TO RETENTION AGREEMENT

with John Barbour

 

            This amendment (this “Amendment”), effective as of February 11,
2005, by and between Toys “R” Us, Inc., a Delaware corporation (the “Company”),
and John Barbour (“Executive”), amends that certain Retention Agreement, dated
as of  November 1, 2004, by and between the Company and Executive (the
“Retention Agreement”).

            In consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend the
Retention Agreement as follows:

            1.  Section 2 of the Retention Agreement entitled “Term” is hereby
deleted in its entirety and the following is substituted therefor:

> > > “Term.  Unless earlier terminated herein in accordance with Section 6
> > > hereof, this Agreement shall be for a term beginning on the Effective Date
> > > and ending on January 31, 2007 (the “Employment Period”).  The Employment
> > > Period shall, without further action by Executive or the Company, end on
> > > January 31, 2007; provided, however, the Company shall give Executive
> > > notice on or before July 31, 2006 if it does not intend to offer Executive
> > > a new Retention Agreement on or about January 31, 2007 on terms
> > > substantially similar (other than as to compensation amounts) to those
> > > proposed to be offered to other executive officers at that time.  The
> > > expiration of the Employment Period for purposes of this Agreement need
> > > not signify the termination of Executive’s employment with the Company,
> > > but will signify the termination of this Agreement as it governs such
> > > employment relationship, other than as provided in Section 7(i).” 

            2.  As amended hereby, the Retention Agreement shall be and remain
in full force and effect.

            IN WITNESS WHEREOF, the parties have executed this Amendment as of
the date first above written.

 

EXECUTIVE   /s/ John Barbour John Barbour   TOYS “R” US, INC.  

By:

/s/ John H. Eyler, Jr. John H. Eyler, Jr. Chairman of the Board, President
and Chief Executive Officer